 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   JAMES LESCINSKY,
                                                            Case No.: 2:20-cv-00290-RFB-NJK
12          Plaintiff(s),
                                                                           Order
13   v.
                                                                    [Docket Nos. 56-58]
14   CLARK COUNTY SCHOOL DISTRICT,
15          Defendant(s).
16         Plaintiffs’ counsel has filed three opt-in authorizations under seal. Docket Nos. 56-58.
17         The Ninth Circuit has held that there is a strong presumption of public access to judicial
18 records. See Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Any
19 request to seal documents must be “narrowly tailored” to remove from the public sphere only the
20 material that warrants secrecy. E.g., Ervine v. Warden, 214 F. Supp. 3d 917, 919 (E.D. Cal. 2016)
21 (citing Press-Enterprise Co. v. Superior Court of Cal., 464 U.S. 501 (1986)). As a corollary, to
22 the extent any confidential information can be easily redacted while leaving meaningful
23 information available to the public, the Court must order that redacted versions be filed rather than
24 sealing entire documents. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1137 (9th Cir.
25 2003); see also In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 425 (9th
26 Cir. 2011) (the district court must “keep in mind the possibility of redacting the sensitive
27 material”).
28

                                                     1
 1         It would appear that these opt-in authorizations were filed under seal because they include
 2 the personal addresses of the opt-in plaintiffs. See Docket No. 56-58. A desire to obscure a home
 3 address, however, is grounds to redact that information and is not generally grounds to seal an
 4 entire filing. See Local Rule IC 6-1(a).
 5         No later than July 16, 2021, Plaintiff’s counsel must either (1) file redacted copies of the
 6 opt-in authorizations identified herein on the public docket or (2) explain in writing why sealing
 7 these documents (as opposed to partially redacting them) is appropriate.
 8         IT IS SO ORDERED.
 9         Dated: July 9, 2021
10                                                              ______________________________
                                                                Nancy J. Koppe
11                                                              United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
